ROWE, Justice,
concurring.
I concur in the result reached by the majority. In particular, I agree that Alexander, as an agent, is entitled to indemnity from its principal, AOA. I would expressly hold, however, that entitlement of the agent to indemnity from its principal exists without regard to the findings on negligence. AOA’s first point of error and Alexander’s first cross-point can be overruled without additional comment because both deal with negligence, a matter which is of no consequence as between these parties.